          Case 1:19-cr-00725-JPO Document 58 Filed 12/30/19 Page 1 of 2



                                    The Law Offices Of

                   J o s e p h A. B o n d y

Joseph A. Bondy                                                      1776 Broadway
                                                                     Suite 2000
Stephanie Schuman                                                    New York NY 10019
(Of Counsel)                                                         Tel 212.219.3572
                                                                     Fax 212.219.8456
                                                                     josephbondy@mac.com




                                             December 30, 2019


Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        Tomorrow, the Government will be producing documents seized from Mr. Parnas’s home
on October 9, 2019, stamped USAO_00072469 through USAO_00073221, and the complete
extraction of Parnas’s iPhone 11, seized from Mr. Parnas upon his arrest on October 9, 2019,
stamped USAO_95359.

       These materials fall within the scope of the September 30, 2019 letter request and
October 10, 2019 subpoena of the United States House of Representatives’ Permanent Select
Committee on Intelligence (HPSCI), in connection with the presidential impeachment inquiry.
Review of these materials is essential to the Committee’s ability to corroborate the strength of
Mr. Parnas’s potential testimony.

      The Government does not object to Mr. Parnas producing USAO_00072469
through USAO_00073221 and USAO_95359 to HPSCI, subject to receiving approval
from the Court.

       At present, we do not know whether we intend to produce the entirety of the materials, or
a subset filtered for either privilege or relevancy. If a subset, we will inform the Court and
Government as to what we have actually have produced.


                                           Page 1 of 2
       Case 1:19-cr-00725-JPO Document 58 Filed 12/30/19 Page 2 of 2



     Thank you for consideration of this application.


                                                 Respectfully submitted,


                                                 _______/S/____
                                                 Joseph A. Bondy
                                                 Counsel to Lev Parnas


c:   All Counsel




                                        Page 2 of 2
